993 A.2d 870 (2010)
June HALL, Administratrix of the Estate of Sallie Mae Hall, Deceased
v.
EPISCOPAL LONG TERM CARE, et al.
Petition of Episcopal Long Term Care.
No. 143 EM 2009.
Supreme Court of Pennsylvania.
April 19, 2010.

ORDER
PER CURIAM.
AND NOW, this 19th day of April, 2010, the Application for Consolidation is GRANTED, the Application for Relief and the Application for Relief for Correct Designation of its Petition for Allowance of Appeal are DENIED, and the Application to Strike New Matter is DISMISSED AS MOOT.